                20-23058-rdd              Doc 1     Filed 09/18/20 Entered 09/18/20 14:09:30                              Main Document
                                                                 Pg 1 of 13

Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF NEW YORK

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Post Office Square, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  7 Stillo Drive
                                  Monsey, NY 10952
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Rockland                                                        Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 1
                 20-23058-rdd             Doc 1          Filed 09/18/20 Entered 09/18/20 14:09:30                                   Main Document
                                                                      Pg 2 of 13
Debtor    Post Office Square, LLC                                                                       Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                               The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                     noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                      $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                   operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                              exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                                The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                    debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                  proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                  balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                  any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                 When                                  Case number
                                                  District                                 When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor     Larry B. Weinstein                                              Relationship            Principal
                                                             Southern District of
                                                  District   New York                      When      10/10/19                Case number, if known   19-23827

Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
                20-23058-rdd       Doc 1     Filed 09/18/20 Entered 09/18/20 14:09:30                          Main Document
                                                          Pg 3 of 13
Debtor   Post Office Square, LLC                                                      Case number (if known)
         Name




Official Form 201                    Voluntary Petition for Non-Individuals Filing for Bankruptcy                              page 3
                20-23058-rdd          Doc 1            Filed 09/18/20 Entered 09/18/20 14:09:30                               Main Document
                                                                    Pg 4 of 13
Debtor   Post Office Square, LLC                                                                   Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 4
                 20-23058-rdd            Doc 1      Filed 09/18/20 Entered 09/18/20 14:09:30                                Main Document
                                                                 Pg 5 of 13
Debtor    Post Office Square, LLC                                                                  Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      September 18, 2020
                                                  MM / DD / YYYY


                             X   /s/ Larry B. Weinstein                                                   Larry B. Weinstein
                                 Signature of authorized representative of debtor                         Printed name

                                 Title    Sole Member




18. Signature of attorney    X   /s/ Harvey S. Barr                                                        Date September 18, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Harvey S. Barr
                                 Printed name

                                 Barr Legal, PLLC
                                 Firm name

                                 80 Red Schoolhouse Road
                                 Suite 110
                                 Spring Valley, NY 10977
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     845-352-4080                  Email address      hbarr@barrlegal.com

                                 1410349A NY
                                 Bar number and State




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 5
                    20-23058-rdd                Doc 1           Filed 09/18/20 Entered 09/18/20 14:09:30                                     Main Document
                                                                             Pg 6 of 13

 Fill in this information to identify the case:
 Debtor name Post Office Square, LLC
 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF NEW                                                                                     Check if this is an
                                                YORK
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Athenia Mason                                                                          Disputed                                                                          $14,154.83
 Supply, Inc
 72 Mina Ave
 Clifton, NJ 07011
 Bellavista                                                                             Disputed                                                                            $7,720.00
 Construction Corp
 P.O. Box 978
 Suffern, NY 10901
 East Coast Stucco                                                                      Disputed                                                                          $40,000.00
 73 Palisades
 Avenue
 Garfield, NJ 07026
 EZ Glass and                                                                           Disputed                                                                            $9,834.55
 Mirrors
 30 Melnick Drive
 Monsey, NY 10952
 Hayden Building                                                                        Disputed                                                                          $57,407.00
 Maintenance
 169 Western
 Highway
 West Nyack, NY
 10994
 HW Hardware/Doors                                                                      Disputed                                                                            $5,000.00
 70 Red Schoolhouse
 Road
 Spring Valley, NY
 10977
 Larry B. Weinstein                                                                                                                                                   $4,000,000.00
 7 Stillo Drive
 Suffern, NY 10901
 Pro Built East                                                                         Disputed                                                                        $214,901.20
 30-40 Golf Links
 Road
 Middletown, NY
 10940




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    20-23058-rdd                Doc 1           Filed 09/18/20 Entered 09/18/20 14:09:30                                     Main Document
                                                                             Pg 7 of 13


 Debtor    Post Office Square, LLC                                                                            Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Rockland County                                                                        Disputed                                                                        $289,386.81
 Department
 of Finance
 50 Sanatorium
 Road, Builing A
 Pomona, NY 10970
 Shragaei Electrical                                                                    Disputed                                                                          $40,000.00
 Corp
 42 Olympia Lane
 Monsey, NY 10952
 Tax Receiver                                                                           Disputed                                                                          $21,367.90
 Ramapo Town Hall
 237 Route 59
 Suffern, NY 10901
 Travcon Inc                                                                            Disputed                                                                              $700.00
 375 Kings Highway
 Valley Cottage, NY
 10989
 Village of Spring                                                                      Disputed                                                                          $32,931.38
 Valley
 Tax Collecter
 200 N. Main Street
 Spring Valley, NY
 10977




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
              20-23058-rdd                 Doc 1           Filed 09/18/20 Entered 09/18/20 14:09:30                                        Main Document
                                                                        Pg 8 of 13
 Fill in this information to identify the case:

 Debtor name         Post Office Square, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                                   Check if this is an
                                                                                                                                                   amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $14,154.83
           Athenia Mason Supply, Inc                                            Contingent
           72 Mina Ave                                                          Unliquidated
           Clifton, NJ 07011
                                                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $7,720.00
           Bellavista Construction Corp                                         Contingent
           P.O. Box 978                                                         Unliquidated
           Suffern, NY 10901
                                                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $40,000.00
           East Coast Stucco                                                    Contingent
           73 Palisades Avenue                                                  Unliquidated
           Garfield, NJ 07026
                                                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $9,834.55
           EZ Glass and Mirrors                                                 Contingent
           30 Melnick Drive                                                     Unliquidated
           Monsey, NY 10952
                                                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                     page 1 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                         30396                                            Best Case Bankruptcy
              20-23058-rdd                 Doc 1           Filed 09/18/20 Entered 09/18/20 14:09:30                                        Main Document
                                                                        Pg 9 of 13
 Debtor       Post Office Square, LLC                                                                 Case number (if known)
              Name

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $57,407.00
          Hayden Building Maintenance                                           Contingent
          169 Western Highway                                                   Unliquidated
          West Nyack, NY 10994
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $5,000.00
          HW Hardware/Doors                                                     Contingent
          70 Red Schoolhouse Road                                               Unliquidated
          Spring Valley, NY 10977
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $4,000,000.00
          Larry B. Weinstein                                                    Contingent
          7 Stillo Drive                                                        Unliquidated
          Suffern, NY 10901                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $214,901.20
          Pro Built East                                                        Contingent
          30-40 Golf Links Road                                                 Unliquidated
          Middletown, NY 10940
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $289,386.81
          Rockland County Department                                            Contingent
          of Finance                                                            Unliquidated
          50 Sanatorium Road, Builing A
                                                                                Disputed
          Pomona, NY 10970
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $40,000.00
          Shragaei Electrical Corp                                              Contingent
          42 Olympia Lane                                                       Unliquidated
          Monsey, NY 10952
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $21,367.90
          Tax Receiver                                                          Contingent
          Ramapo Town Hall                                                      Unliquidated
          237 Route 59
                                                                                Disputed
          Suffern, NY 10901
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 2 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              20-23058-rdd                 Doc 1           Filed 09/18/20 Entered 09/18/20 14:09:30                                        Main Document
                                                                        Pg 10 of 13
 Debtor       Post Office Square, LLC                                                                 Case number (if known)
              Name

 3.12      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $700.00
           Travcon Inc                                                          Contingent
           375 Kings Highway                                                    Unliquidated
           Valley Cottage, NY 10989
                                                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No     Yes

 3.13      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $32,931.38
           Village of Spring Valley                                             Contingent
           Tax Collecter                                                        Unliquidated
           200 N. Main Street
                                                                                Disputed
           Spring Valley, NY 10977
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?         No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any
 4.1       James Mayer, Esq
           P.O. Box 35                                                                                Line     3.1
           Westwood, NJ 07675
                                                                                                             Not listed. Explain

 4.2       Kleinman Slatzman & Bolnick
           PO Box 947                                                                                 Line     3.8
           151 North Main Street, FL 4
                                                                                                             Not listed. Explain
           New City, NY 10956

 4.3       Rabinowitz, Galina & Rosen
           94 Willis Ave                                                                              Line     3.3
           Mineola, NY 11501
                                                                                                             Not listed. Explain

 4.4       Rabinowitz, Galina & Rosen
           94 Willis Ave                                                                              Line     3.10
           Mineola, NY 11501
                                                                                                             Not listed. Explain

 4.5       Thomas Humbach, County Atty
           11 New Hempstead Road                                                                      Line     3.9
           New City, NY 10956
                                                                                                             Not listed. Explain

 4.6       Welby, Brady & Greenblatt
           11 Martine Ave, 15th Floor                                                                 Line     3.5
           White Plains, NY 10606
                                                                                                             Not listed. Explain


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                          Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.          $                           0.00
 5b. Total claims from Part 2                                                                            5b.    +     $                   4,733,403.67

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.          $                      4,733,403.67

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 3 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
              20-23058-rdd                 Doc 1           Filed 09/18/20 Entered 09/18/20 14:09:30                       Main Document
                                                                        Pg 11 of 13
 Debtor       Post Office Square, LLC                                                            Case number (if known)
              Name




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                            Page 4 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
    20-23058-rdd   Doc 1    Filed 09/18/20 Entered 09/18/20 14:09:30   Main Document
                                         Pg 12 of 13


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                           ATHENIA MASON SUPPLY, INC
                           72 MINA AVE
                           CLIFTON, NJ 07011


                           BELLAVISTA CONSTRUCTION CORP
                           P.O. BOX 978
                           SUFFERN, NY 10901


                           EAST COAST STUCCO
                           73 PALISADES AVENUE
                           GARFIELD, NJ 07026


                           EZ GLASS AND MIRRORS
                           30 MELNICK DRIVE
                           MONSEY, NY 10952


                           HAYDEN BUILDING MAINTENANCE
                           169 WESTERN HIGHWAY
                           WEST NYACK, NY 10994


                           HW HARDWARE/DOORS
                           70 RED SCHOOLHOUSE ROAD
                           SPRING VALLEY, NY 10977


                           JAMES MAYER, ESQ
                           P.O. BOX 35
                           WESTWOOD, NJ 07675


                           KLEINMAN SLATZMAN & BOLNICK
                           PO BOX 947
                           151 NORTH MAIN STREET, FL 4
                           NEW CITY, NY 10956


                           LARRY B. WEINSTEIN
                           7 STILLO DRIVE
                           SUFFERN, NY 10901


                           PRO BUILT EAST
                           30-40 GOLF LINKS ROAD
                           MIDDLETOWN, NY 10940


                           RABINOWITZ, GALINA & ROSEN
                           94 WILLIS AVE
                           MINEOLA, NY 11501
20-23058-rdd   Doc 1    Filed 09/18/20 Entered 09/18/20 14:09:30   Main Document
                                     Pg 13 of 13



                       ROCKLAND COUNTY DEPARTMENT
                       OF FINANCE
                       50 SANATORIUM ROAD, BUILING A
                       POMONA, NY 10970


                       SHRAGAEI ELECTRICAL CORP
                       42 OLYMPIA LANE
                       MONSEY, NY 10952


                       TAX RECEIVER
                       RAMAPO TOWN HALL
                       237 ROUTE 59
                       SUFFERN, NY 10901


                       THOMAS HUMBACH, COUNTY ATTY
                       11 NEW HEMPSTEAD ROAD
                       NEW CITY, NY 10956


                       TRAVCON INC
                       375 KINGS HIGHWAY
                       VALLEY COTTAGE, NY 10989


                       VILLAGE OF SPRING VALLEY
                       TAX COLLECTER
                       200 N. MAIN STREET
                       SPRING VALLEY, NY 10977


                       WELBY, BRADY & GREENBLATT
                       11 MARTINE AVE, 15TH FLOOR
                       WHITE PLAINS, NY 10606
